Citation Nr: 0407305	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  93-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of a right nephrectomy.

2.  What evaluation is warranted for residuals of right knee 
ligament damage with post-traumatic osteoarthritis since July 
31, 1991?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, and a June 1999 rating decision of the RO 
in Philadelphia, Pennsylvania.

An October 1997 Board decision denied service connection for 
post-operative residuals of a right nephrectomy, and remanded 
the issue involving an initial rating for a right knee 
disorder for additional development.  

After the October 1998 Board decision became final, the 
veteran petitioned to reopen the claim of entitlement to 
service connection for post-operative residuals of a right 
nephrectomy, and in February 2003, the Board granted the 
petition.  At that time, the Board also attempted to conduct 
development for both issues pursuant to the now invalidated 
provisions of 38 C.F.R. § 19.9(a)(2) (2003).  In July 2003, 
the Board remanded the issues to permit the RO to issue a 
supplemental statement of the case (SSOC). 

In September 2002, the veteran raised the claim of 
entitlement to service connection for a back disorder 
secondary to his knee disorders.  The issue is referred to 
the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The VCAA was enacted during the course of this appeal, 
however, the provisions of the Act have not been met.  In its 
review of the record, the Board finds that the RO did not ask 
the veteran to provide any evidence in his possession that 
pertains to his claim, as required by the notice provisions 
of 38 U.S.C.A. § 5103(a).  The Board also notes that there 
are no documents that notify the veteran what specific 
evidence is needed to substantiate his claims.  Id.  
Furthermore, no document addressed which specific evidence 
the Secretary would seek to obtain and which specific 
evidence the claimant was obligated to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

There is no question that VCAA compliance is a necessary part 
of the claims process, particularly in light of 38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159 (requiring notice and 
development under the VCAA prior to initial RO review).  
Based on the foregoing, notice must be provided, as outlined 
above, and appropriate development undertaken.  Furthermore, 
addressing whether the veteran has been prejudiced by VA's 
failure to follow the sequence of events outlined in these 
laws is required. 

With regard to assisting the veteran in obtaining evidence in 
support of his claim, the Board notes that the veteran 
underwent a VA genitourinary examination in April 2003 of the 
purpose of determining the etiology of an ureteropelvic 
junction obstruction that led to the loss of his right 
kidney.  The physician opined that the obstruction was 
possibly congenital.  In light of the fact that there are 
other opinions of record that are not in agreement as to 
whether the obstruction was congenital or acquired, the Board 
is in need of a more definite opinion that includes the 
rationale for the opinion expressed.

In addition, any ongoing VA treatment records since January 
2003 should be obtained and associated with the file.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for a 
right knee disorder and residuals of a 
right nephrectomy since January 2003, and 
ask him to sign the appropriate releases.  
Any pertinent records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran must 
be notified of unsuccessful efforts in 
this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio; and the 
Veterans Benefits Act of 2003 are fully 
satisfied.  The RO must address whether 
the appellant was prejudiced by VA's 
failure to issue a VCAA notice letter 
until after the rating decision which 
denied the benefit sought on appeal.  
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

3.  After associating with the claims 
file all records received pursuant to the 
development requested above, the RO 
should arrange for the veteran to undergo 
a VA genitourinary examination with an 
internist.  The claims file, to include a 
complete copy of this REMAND, must be 
made available to, and be reviewed by the 
physician designated to examine the 
veteran.  The physician should thoroughly 
review the claims file and indicate in 
his or her report that the record review 
took place.  All findings associated with 
residuals of a right nephrectomy must be 
reported.  

After reviewing all pertinent medical 
records, the physician is specifically 
requested to offer an opinion with 
respect to:

a) Is it more likely than not that the 
ureteropelvic junction obstruction that 
led to removal of the right kidney was of 
a congenital origin?  

b) If so, was it due to a congenital 
defect or a congenital disease?  A defect 
is described as a structural or inherent 
abnormality generally incapable of 
improvement or deterioration whereas a 
disease is capable of improvement or 
deterioration.  

c) If the obstruction was due to a 
congenital disease, is it at least as 
likely as not that the obstruction 
underwent a permanent increase in 
severity during service?  If so, was the 
increase in disability clearly and 
unmistakably the result of natural 
progress?

d) If ureteropelvic junction obstruction 
was not congenital, was it at least as 
likely as not related to service?  Was 
gall bladder surgery in service at least 
as likely as not the proximal cause of 
ureteropelvic junction obstruction? 

The physician must provide the complete 
rationale for his or her conclusions as 
well as discuss the other opinions that 
are of record.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




